                                                                         Case 4:20-cv-03175-YGR Document 22 Filed 10/05/20 Page 1 of 3




                                                            1   AKERMAN LLP
                                                                MARISSA ALGUIRE (SBN 249755)
                                                            2   CORINA VALDERRAMA (SBN 279203)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email:     marissa.alguire@akerman.com
                                                            5              corina.valderrama@akerman.com
                                                            6   Attorneys for Defendant
                                                                RAPHA RACING LLC
                                                            7
                                                                MARCUS ZELMAN
                                                            8   YITZCHAK ZELMAN (SBN 15872012) (pro hac vice)
                                                                701 Cookman Avenue, Suite 300
                                                            9   Asbury Park, New Jersey 07712
                                                                Telephone: 732-695-3282
                                                           10   Facsimile: 732-298-6256
                                                                Email:     yzelman@marcuszelman.com
                                                           11
                                                                Attorneys for Plaintiff
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   BRUCE BEGG
                                                           13   [Continued on following page]
AKERMAN LLP




                                                           14
                                                                                               UNITED STATES DISTRICT COURT
                                                           15
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                           16
                                                                BRUCE BEGG, on behalf of himself and           Case No. 4:20-cv-03175-YGR
                                                           17   all others similarly situated;
                                                           18                                                  PARTIES' JOINT STIPULATION
                                                                                  Plaintiff,                   TO DISMISS ENTIRE ACTION
                                                           19
                                                                                                               WITH PREJUDICE PURUSANT TO
                                                                             v.
                                                           20                                                  FED. R. CIV. P. RULE 41 AND ORDER
                                                           21   RAPHA RACING LLC,
                                                                                                               Complaint Filed: May 8, 2020
                                                           22                                                  Trial Date:      None
                                                                                  Defendants.
                                                                                                               District Judge:  Hon. Yvonne
                                                           23                                                                   Gonzalez Rogers
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                              1                    Case No. 4:20-cv-03175-YGR
                                                                 PARTIES' JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE PURUSANT TO FED. R. CIV.
                                                                                                          P. RULE 41
                                                                54447058;1
                                                                         Case 4:20-cv-03175-YGR Document 22 Filed 10/05/20 Page 2 of 3



                                                                THE LAW OFFICES OF JONATHAN A. STIEGLITZ
                                                            1   JONATHAN A. STIEGLITZ (SBN 278028)
                                                                11845 W. Olympic Boulevard, Suite 800
                                                            2   Los Angeles, California 90064
                                                                Telephone: 323-979-2063
                                                            3   Facsimile: 323-488-6748
                                                                Email:     jonathan.a.stieglitz@gmail.com
                                                            4
                                                                Attorneys for Plaintiff
                                                            5   BRUCE BEGG
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                              2                    Case No. 4:20-cv-03175-YGR
                                                                 PARTIES' JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE PURUSANT TO FED. R. CIV.
                                                                                                          P. RULE 41
                                                                54447058;1
                                                                         Case 4:20-cv-03175-YGR Document 22 Filed 10/05/20 Page 3 of 3




                                                            1   TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:
                                                            2                The Parties hereby stipulate, in consideration of a negotiated settlement
                                                            3   agreement executed by them, including a provision that each party shall bear its own
                                                            4   costs and fees, to the dismissal of this entire action with prejudice as against all parties,
                                                            5   pursuant to Federal Rules of Civil Procedure Rule 41(a)(A)(ii) and Rule 41(a)(B).
                                                            6
                                                            7   Dated: September 30, 2020                AKERMAN LLP
                                                            8
                                                            9                                            By: /s/Corina Valderrama
                                                                                                             Marissa Alguire
                                                           10                                                Corina Valderrama
                                                                                                             Attorneys for Defendant
                                                           11                                                RAPHA RACING LLC
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                           13   Dated: September 30, 2020
AKERMAN LLP




                                                                                                         MARCUS ZELMAN, LLC
                                                           14
                                                           15                                            By: /s/Yitchak Zelman
                                                                                                            Yitzchak Zelman
                                                           16                                               Attorneys for Plaintiff
                                                                                                            BRUCE BEGG
                                                           17
                                                           18                                       EFC ATTESTATION
                                                           19   In accordance with Civil Local Rule 5(i)(3), I, Corina Valderrama, attest that I have
                                                           20   obtained concurrence in the filing of this document from the other signatory listed here.
                                                           21
                                                           22                                      [PROPOSED] ORDER
                                                           23   PURSUANT TO STIPULATION, IT IS SO ORDERED. The entire action is dismissed
                                                           24   with prejudice.
                                                           25
                                                           26   Dated: October 5, 2020
                                                                                                                Hon. Yvonne Gonzalez Rogers
                                                           27                                                   United States District Judge
                                                           28
                                                                                                              3                    Case No. 4:20-cv-03175-YGR
                                                                 PARTIES' JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE PURUSANT TO FED. R. CIV.
                                                                                                          P. RULE 41
                                                                54447058;1
